DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6, 17, and 20 are objected to because of the following informalities:  
(1) Regarding claim 6:
Lines 3-4 recite “wherein said transmitting in a transmitter said processed data signal”; the examiner suggests changing to “wherein said transmitting in the transmitter said processed data signal”.
(2) Regarding claim 17:
Line 4 recites “generating in said automobile”; there is a lack of antecedent basis, the examiner suggests changing to “generating in said vehicle”.
(3) Regarding claim 20:
Lines 1-2 recite “wherein said transmitting in a transmitter said processed digital signal”; the examiner suggests changing to “wherein said transmitting in the transmitter said processed digital signal”.
Line 3 recites “or toa a subscriber of a cellular communication system”; the examiner suggests changing to “or to a subscriber of a cellular communication system”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8, 10-15, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 10, and 14-17 of copending Application No. 17/497,789 in view of Ikeda et al. (US 2002/0041240 A1) 
Claim
Instant Application
Claim
Co-pending Application 17/497,789
8
A method comprising the steps of: 
receiving in a device a first received signal; 
processing said first received signal into a processed location finder signal; 


providing said processed location finder signal to an interface unit of said device; 



processing in said device a sensor generated signal into a processed sensor signal; 

providing said processed sensor signal for control of said device, for storage or display in said device, or for transmission of said processed sensor signal; 
receiving in said device a remote control signal; 
processing said received remote control signal into a processed remote control signal; using said processed remote control signal for control of said device 
generating in said device a data signal: 
processing said data signal into a processed data signal, wherein said processed data signal comprises a Time Constrained Signal (TCS) waveform and Long Response (LR) filtered signal; and 

transmitting in a transmitter said processed data signal.
8
A method having comprising the steps of: 
receiving in an automobile a received signal; 
processing said received signal into a processed signal, wherein said processed signal is a processed location finder signal; 
providing said processed location finder signal to an interface unit for storage, or display, or control of navigation, or for transmission of said processed location finder signal; 
processing in a processor of said automobile a sensor generated signal into a processed sensor signal; 
providing said processed sensor signal for display, for control of said automobile, for storage, or for transmission of said processed sensor signal; 








generating, in said automobile, a digital signal; 
processing said digital signal into a processed digital signal, wherein said processed digital signal comprises Time Constrained Signal (TCS) waveform; filtering said TCS waveform in a filter into a Long Response (LR) filtered signal; and 
transmitting said processed TCS waveform and LR filtered signal to a vehicle, or to a subscriber of a cellular system or to a base station.
12
The method of claim 8, further comprising the steps of: 
receiving in said device a modulated signal; 
demodulating said modulated signal into a demodulated signal; 

processing said demodulated signal into a processed signal; 

providing said processed signal to said transmitter or to an other transmitter for transmission of said processed signal.
14
The method of claim 8, further comprising the steps of: 
receiving in said automobile a modulated signal; 
demodulating said modulated signal into a demodulated signal; 
processing said demodulated signal into a processed baseband signal; and 
transmitting said processed baseband signal.
15
A method comprising the steps of: 
receiving in a vehicle a first modulated signal; 
demodulating said first modulated signal into a first demodulated signal; 
processing said first demodulated signal into a first processed signal, wherein said first processed signal is a processed location finder signal; 
transmitting said processed location finder signal; 





processing in said vehicle a sensor generated signal into a processed sensor signal; 
providing said processed sensor signal for diagnostics, for control of said vehicle, or for transmission of said processed sensor signal; 


















processing in said vehicle a signal into a processed digital signal, wherein said processed digital signal comprises code selectable Bit Rate Agile(BRA), Modulation Format Selectable (MFS) signal; and 
transmitting in a transmitter said processed digital signal.
15
A method comprising the steps of: 
receiving in a device a first modulated signal; 
demodulating said first modulated signal into a first demodulated signal; 
processing said first demodulated signal into a processed location finder signal; 


providing said processed location finder signal to an interface unit of said device, for storing, displaying control of navigation of said device, or for transmitting said processed location finder signal; 
processing in said device a camera provided signal into a processed camera signal; 
providing said processed camera signal to an interface unit, 
storing, displaying or transmitting said processed camera signal; 
receiving in said device a second modulated signal, wherein said second modulated signal is a modulated remote control (RC) signal; 
demodulating said modulated RC signal into a second demodulated signal, wherein said second demodulated signal is a demodulated RC signal; 
processing said demodulated RC signal into a processed RC signal; 
providing said processed RC signal to a processor for control of said device; 
generating in said device a digital signal; 
processing said digital signal into a processed digital signal, wherein said processed digital signal comprises a Bit Rate Agile (BRA), Modulation Format Selectable (MFS) signal; and 

transmitting said processed digital signal.
17
The method of claim 15, wherein said code selectable, Bit Rate Agile(BRA), Modulation Format Selectable (MFS) signal is an Orthogonal Frequency Division Multiplex (OFDM) signal and further comprising the steps of: 

generating in said automobile a video camera signal; 
processing said video camera signal into a processed video camera signal; and 
providing said processed video camera signal to a display unit for display of said processed video camera signal.
16
The method of claim 15, wherein said device is embodied in an automobile and, wherein said BRA, MFS signal, comprises a code selectable Orthogonal Frequency Division Multiplex (OFDM) signal, further comprising the steps of: 
processing in a processor a sensor generated signal into a processed sensor signal; 
providing said processed sensor signal for display, for control of said device, for storage, or for transmission of said processed sensor signal.
19
The method of claim 15, further comprising the steps of: 



receiving in said vehicle a second modulated signal; 
demodulating said second modulated signal into a second demodulated signal; 
processing said second demodulated signal into a second processed signal; 
providing said second processed signal to said transmitter or to an other transmitter for transmission of said second processed signal, and further comprising the steps of: 
generating in said vehicle a video camera signal; 
processing said video camera signal into a processed video camera signal; and 
providing said processed video camera signal to a display unit for display of said processed video camera signal.
17
The method of claim 15, wherein said device is implemented in an automobile, further comprising the steps of: 
receiving in said automobile a third modulated signal; 
demodulating said third modulated signal into a third demodulated signal; 
processing said third demodulated signal into a processed baseband signal; and 
transmitting said processed baseband signal.
13
The method of claim 8, wherein said processed data signal comprises code selectable (CS) and Modulation Format Selectable (MFS) signal.
10
The method of claim 8, wherein said processed digital signal comprises a code selectable Bit Rate Agile (BRA), Modulation Format Selectable (MFS), Orthogonal Frequency Division Multiplex (OFDM) signal.

(1) Regarding claim 8:
Claim 8 of co-pending application 17/497,789 discloses all subject matter of claim 8, except receiving in said device a remote control signal; processing said received remote control signal into a processed remote control signal; and using said processed remote control signal for control of said device.
However, Ikeda discloses an input section 16 of a navigator main frame 2 of an vehicle receives a command signal supplied from the remote controller 8, the input section 16 converts the received command signal into a format which can be transmitted over the internal bus 20 and transmits the converted signal to the controller 19. The controller 19 executes required control processing as instructed by the received command (para. 0060).  The remote control signal comprises an emergency key 8a that control the navigator system to send the status information at that moment and image/audio data to a service server 500 (para. 0082).
It is desirable to receive in said device a remote control signal; processing said received remote control signal into a processed remote control signal; and using said processed remote control signal for control of said device because it provides emergency rescue when accident happened.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Ikeda in claim 8 of co-pending application 17/497,789 to improve the safety of the vehicle.
(2) Regarding claim 15:
Claim 15 of US Application 17/497,789 discloses all subject matter of claim 15, except (a) processing in said vehicle a sensor generated signal into a processed sensor signal; providing said processed sensor signal for diagnostics, for control of said vehicle, or for transmission of said processed sensor signal; and (b) the processed digital signal is transmitted by a transmitter.
With respect to (a) Ikeda discloses an automobile comprises shock sensor 48 installed on a predetermined position of the automobile 100 to detect a shock, the shock information detected by the shock sensor 48 is transmitted to the navigator main frame 2 to be captured by the controller 19 (para. 0051); controller 19 of the navigator system 1 determine whether the degree of the shock sensed by the shock sensor 48 is over a predetermined level indicative of a traffic accident, if an accident is found happened, then the controller 19 of the navigator system 1 gathers various items of information and store the gathered information in the memory 12 (para. 0076).
It is desirable to process in said vehicle a sensor generated signal into a processed sensor signal; providing said processed sensor signal for diagnostics, for control of said vehicle, or for transmission of said processed sensor signal because it enable to provide accident information to a service server 500 and obtain help.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Ikeda in claim 15 of US Application 17/497,789 for the benefit of improving the safety factor of the automobile.
With respect to (b), it is obvious to one of ordinary skill in the art to have a transmitter for transmitting a signal (as evidence by Ikeda et al. (US 2002/0041240 A1) having a communication terminal unit 50 (fig. 3) for sending data from the navigator main frame 2 in a wireless manner, para. 0045); thus satisfied the claimed limitation for the benefit of improving the transmission range of the signal.
(3) Regarding claim 17:
Claim 16/15 of US Patent Application 17/497789 in view of Ikeda disclose all subject matter of claim 17; except generating in said automobile a video camera signal; processing said video camera signal into a processed video camera signal; and providing said processed video camera signal to a display unit for display of said processed video camera signal.
However, in the same field of endeavor, Ikeda discloses an automobile having an external camera 42 and in-car camera 3c and a front camera 3d are disposed on the display monitor section 3. The in-car camera 3c is disposed on the display screen section 3a side of the display monitor 3 and the front camera 3d on the opposite side to image the front direction of the automobile. The display monitor 3 is disposed between the front glass of the automobile and the driver such that it does not block the driver's front view. This disposition of the display monitor 3 allows the in-car camera 3c to image the interior of the automobile and the front camera 3d to image the front view of the automobile. In consideration of a combination use of the in-car camera 3c, the front camera 3d, and the external camera 42, a plurality of external cameras 42 may be installed on the automobile so that they can image the rear view and the right and left views. The image signals from these camera devices are inputted in the navigator main frame 2 to be stored in the storage section 45 as moving image data as will be described later (para. 0047); and image signals to be inputted in the A/V processor 46 are those supplied from the in-car camera 3c, the front camera 3d, and the external camera 42. The A/V processors 46 first converts these signals into digital signals and then converts each of the digital signals into compressed moving image data having a predetermined format by time-division processing (para. 0063); The A/V processor 46 may have a decoding capability of reproducing the audio/visual data stored in the storage section 45 for example. The decoding capability can reproduce the audio/visual data stored in the storage section 45 and display the reproduced data on the display monitor 3 (para. 0065).
It is desirable to generate in said automobile a video camera signal; processing said video camera signal into a processed video camera signal; and providing said processed video camera signal to a display unit for display of said processed video camera signal because it provides status information in case an accident happened.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Ikeda in claim 16/15 of US Patent Application 17/497789 for the benefit of providing status information when accident happened.
(4) Regarding claim 18:
Claim 15 of US Patent Application 17/497789 in view of Ikeda disclose all subject matter of claim 15; except generating in said vehicle a camera signal; processing said camera signal into a processed camera signal; providing said processed camera signal and said processed location finder signal to said transmitter; and transmitting in said transmitter said processed camera signal and said processed location finder signal.
However, Ikeda discloses generating in said vehicle a camera signal; processing said camera signal into a processed camera signal (image signals to be inputted in the A/V processor 46 are those supplied from the in-car camera 3c, the front camera 3d, and the external camera 42. The A/V processors 46 first converts these signals into digital signals and then converts each of the digital signals into compressed moving image data having a predetermined format by time-division processing, para. 0063); providing said processed camera signal and said processed location finder signal to said transmitter; and transmitting in said transmitter said processed camera signal and said processed location finder signal (when traffic accident happened, the status information is sent to the service server 500 (para. 0077), the status information comprises image and audio data, and also the positional information (para. 0078).
It is desirable to generate in said vehicle a camera signal; processing said camera signal into a processed camera signal; providing said processed camera signal and said processed location finder signal to said transmitter; and transmitting in said transmitter said processed camera signal and said processed location finder signal because it provides status information to the service server 500 in order to get road services at the traffic accident site (para. 0078).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Ikeda in claim 15 of US Patent Application 17/497789 for the benefit of providing road services at the traffic accident site.
(5) Regarding claim 19:
Claim 17/15 of US Patent Application 17/497789 in view of Ikeda disclose all subject matter of claim 19; except (a) generating in said vehicle a video camera signal; processing said video camera signal into a processed video camera signal; and 8 providing said processed video camera signal to a display unit for display of said processed video camera signal; and (b) the second processed signal is transmitted by a transmitter.
With respect to (a), in the same field of endeavor, Ikeda discloses an automobile having an external camera 42 and in-car camera 3c and a front camera 3d are disposed on the display monitor section 3. The in-car camera 3c is disposed on the display screen section 3a side of the display monitor 3 and the front camera 3d on the opposite side to image the front direction of the automobile. The display monitor 3 is disposed between the front glass of the automobile and the driver such that it does not block the driver's front view. This disposition of the display monitor 3 allows the in-car camera 3c to image the interior of the automobile and the front camera 3d to image the front view of the automobile. In consideration of a combination use of the in-car camera 3c, the front camera 3d, and the external camera 42, a plurality of external cameras 42 may be installed on the automobile so that they can image the rear view and the right and left views. The image signals from these camera devices are inputted in the navigator main frame 2 to be stored in the storage section 45 as moving image data as will be described later (para. 0047); and image signals to be inputted in the A/V processor 46 are those supplied from the in-car camera 3c, the front camera 3d, and the external camera 42. The A/V processors 46 first converts these signals into digital signals and then converts each of the digital signals into compressed moving image data having a predetermined format by time-division processing (para. 0063); The A/V processor 46 may have a decoding capability of reproducing the audio/visual data stored in the storage section 45 for example. The decoding capability can reproduce the audio/visual data stored in the storage section 45 and display the reproduced data on the display monitor 3 (para. 0065).
It is desirable to generate in said automobile a video camera signal; processing said video camera signal into a processed video camera signal; and providing said processed video camera signal to a display unit for display of said processed video camera signal because it provides status information in case an accident happened.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Ikeda in claim 17/15 of US Patent Application 17/497789 for the benefit of providing status information when accident happened.
With respect to (b), it is obvious to one of ordinary skill in the art to have a transmitter for transmitting a signal (as evidence by Ikeda et al. (US 2002/0041240 A1) having a communication terminal unit 50 (fig. 3) for sending data from the navigator main frame 2 in a wireless manner, para. 0045); thus satisfied the claimed limitation for the benefit of improving the transmission range of the signal.
(6) Regarding claim 20:
Claim 15 of US Patent Application 17/497789 in view of Ikeda disclose all subject matter of claim 20, except said transmitting in a transmitter said processed digital signal is transmission from said vehicle to a second vehicle, a Base Station (BS), or to a subscriber of a cellular communication system.
However, Ikeda discloses an automobile communicate with a wireless telephone communication network 300 realizes mobile communication between wireless terminal devices such as mobile telephones, not shown. In the present embodiment, the wireless telephone communication network 300 is compatible with the mobile communication by the wireless terminal device of a car navigator. The wireless telephone communication network 300 has a base station 301, a relay station 302, an application server 303, and a gateway 304 as shown. The base station 301 and the relay station 302 support the wireless communication between wireless terminal devices for example. When a wireless terminal device is connected to the Internet, the application server 303 carries out the job of the connection. The application server 303 is adapted to execute the processing required for the Internet capabilities provided by that wireless communication company for example. Converting the data processed by the application server 303 through a gateway 304 allows the wireless terminal device connected to the wireless telephone communication network 300 to be eventually connected to the Internet 400, para. 0030.
It is desirable to transmit in a transmitter said processed digital signal is transmission from said vehicle to a second vehicle, a Base Station (BS), or to a subscriber of a cellular communication system because it enable communication through the internet.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Ikeda in claim 15 of US Patent Application 17/497789 for the benefit of providing communication to the internet.
(7) Regarding claim 10:
Claim 8 of US Patent Application 17/497789 in view of Ikeda disclose all subject matter of claim 8; except generating in said vehicle a video camera signal; processing said video camera signal into a processed video camera signal; and providing said processed camera signal to said transmitter; and transmitting in said transmitter or to an other transmitter for transmission of said processed video camera signal.
However, Ikeda discloses generating in said vehicle a camera signal; processing said camera signal into a processed camera signal (image signals to be inputted in the A/V processor 46 are those supplied from the in-car camera 3c, the front camera 3d, and the external camera 42. The A/V processors 46 first converts these signals into digital signals and then converts each of the digital signals into compressed moving image data having a predetermined format by time-division processing, para. 0063); providing said processed camera signal and said processed location finder signal to said transmitter; and transmitting in said transmitter said processed camera signal and said processed location finder signal (when traffic accident happened, the status information is sent to the service server 500 (para. 0077), the status information comprises image and audio data, and also the positional information (para. 0078).
It is desirable to generate in said vehicle a video camera signal; processing said video camera signal into a processed video camera signal; and providing said processed camera signal to said transmitter; and transmitting in said transmitter or to an other transmitter for transmission of said processed video camera signal because it provides status information to the service server 500 in order to get road services at the traffic accident site (para. 0078).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Ikeda in claim 8 of US Patent Application 17/497789 for the benefit of providing road services at the traffic accident site.
(8) Regarding claim 11:
Claim 8 of US Patent Application 17/497,789 in view of Ikeda discloses all subject matter of claim 8, except generating in said device a video camera signal, 5 processing said video camera signal into a processed video camera signal; and providing said processed video camera signal to said transmitter or to an other transmitter for transmission of said processed video camera signal.
However, in the same field of endeavor, Ikeda discloses an automobile having an external camera 42 and in-car camera 3c and a front camera 3d are disposed on the display monitor section 3. The in-car camera 3c is disposed on the display screen section 3a side of the display monitor 3 and the front camera 3d on the opposite side to image the front direction of the automobile. The display monitor 3 is disposed between the front glass of the automobile and the driver such that it does not block the driver's front view. This disposition of the display monitor 3 allows the in-car camera 3c to image the interior of the automobile and the front camera 3d to image the front view of the automobile. In consideration of a combination use of the in-car camera 3c, the front camera 3d, and the external camera 42, a plurality of external cameras 42 may be installed on the automobile so that they can image the rear view and the right and left views. The image signals from these camera devices are inputted in the navigator main frame 2 to be stored in the storage section 45 as moving image data as will be described later (para. 0047); and image signals to be inputted in the A/V processor 46 are those supplied from the in-car camera 3c, the front camera 3d, and the external camera 42. The A/V processors 46 first converts these signals into digital signals and then converts each of the digital signals into compressed moving image data having a predetermined format by time-division processing (para. 0063); The A/V processor 46 may have a decoding capability of reproducing the audio/visual data stored in the storage section 45 for example. The decoding capability can reproduce the audio/visual data stored in the storage section 45 and display the reproduced data on the display monitor 3 (para. 0065).
It is desirable to generate in said automobile a video camera signal; processing said video camera signal into a processed video camera signal; and providing said processed video camera signal to a display unit for display of said processed video camera signal because it provides status information in case an accident happened.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Ikeda in claim 8 of US Patent Application 17/497,789 for the benefit of providing status information when accident happened.
(9) Regarding claim 12:
Claim 14/8 of US Patent Application 17/497,789 in view of Ikeda discloses all subject matter of claim 12, except explicitly discloses a transmitter to transmit said processed signal.
However, it is obvious to one of ordinary skill in the art to have a transmitter for transmitting a signal (as evidence by Ikeda et al. (US 2002/0041240 A1) having a communication terminal unit 50 (fig. 3) for sending data from the navigator main frame 2 in a wireless manner, para. 0045); thus satisfied the claimed limitation for the benefit of improving the transmission range of the signal.
(10) Regarding claim 13:
Claim 10/8 of US Patent Application 17/497,789 in view of Ikeda discloses all subject matter of claim 13 as shown in above comparison.
(11) Regarding claim 14:
Claim 8 of US Patent Application 17/497,789 in view of Ikeda discloses all subject matter of claim 14, except transmitting said processed sensor signal and said processed location finder signal for emergency reporting.
However, Ikeda discloses an automobile comprises shock sensor 48 installed on a predetermined position of the automobile 100 to detect a shock, the shock information detected by the shock sensor 48 is transmitted to the navigator main frame 2 to be captured by the controller 19 (para. 0051); controller 19 of the navigator system 1 determine whether the degree of the shock sensed by the shock sensor 48 is over a predetermined level indicative of a traffic accident, if an accident is found happened, then the controller 19 of the navigator system 1 gathers various items of information and store the gathered information in the memory 12 (para. 0069, 0076) for further forward the status information comprises the shock sensor date to a service server (para. 0076).
It is desirable to transmit said processed sensor signal and said processed location finder signal for emergency reporting because it enables the service server to determine if an accident happened.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Ikeda in claim 8 of US Application 17/497,789 for the benefit of providing accident information to a service server 500 and obtain help.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 1-5 and 7 are allowed.
Claims 6, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The present invention describes a method having comprising the steps of: receiving, in an automobile, a first received signal; processing said first received signal into a first processed signal, wherein said first processed signal is a processed location finder signal; providing said processed location finder signal to an interface unit of said automobile for display of location finding, or for control of navigation of said automobile ; processing in said automobile a sensor generated signal into a processed sensor signal; providing said processed sensor signal for display, for control of said automobile, for storage, or for transmission of said processed sensor signal; receiving, in said automobile, a second received signal, wherein said second received signal is a modulated signal; demodulating said modulated signal into a demodulated data signal; processing said demodulated data signal into a processed and filtered data signal, wherein said processed and filtered data signal comprises Time Constrained Signal (TCS) waveform and Long Response (LR) filtered signal; and transmitting in a transmitter said processed data signal.  The closest prior art, co-pending application 17/497,789 claims a similar method in claim 8, but fails to disclose in said automobile, a second received signal, wherein said second received signal is a modulated signal; demodulating said modulated signal into a demodulated data signal; processing said demodulated data signal into a processed and filtered data signal, wherein said processed and filtered data signal comprises Time Constrained Signal (TCS) waveform and Long Response (LR) filtered signal; and transmitting in a transmitter said processed data signal.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishizaka et al. (US 2004/0169733 A1) discloses a wireless imaging device control method.
Ferman (US 2005/0216147 A1) discloses a system and method of communicating traffic information.
Feher (US 2016/0086484 A1) discloses a base station devices and automobile wireless communication systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        11/25/2022